141 S.E.2d 496 (1965)
264 N.C. 335
Thomas Roy HUFFMAN
v.
OCCIDENTAL LIFE INSURANCE COMPANY OF RALEIGH, North Carolina.
No. 441.
Supreme Court of North Carolina.
April 28, 1965.
*497 Ferree & Brewer, Wilkesboro, and McElwee & Hall, North Wilkesboro, for plaintiff.
Whicker & Whicker, North Wilkesboro, and Smith, Leach, Anderson & Dorsett, Raleigh, for defendant.
MOORE, Justice.
The sole question for decision is whether the court below properly interpreted the applicable provision of the insurance policy.
The "Supplement" to the insurance policy provides: "It is agreed * * * that if the Insured * * * shall sustain PERSONAL BODILY INJURY which is effected solely through external, violent and accidental means * * *, and which directly and independently of all other causes results in any of the losses enumerated in the schedule of losses and indemnities, which appears below, within 90 days thereafter, the company will pay * * * to the Insured * * *:" (according to the schedule) $2500 for loss of one foot.
Plaintiff contends that there is ambiguity in the language employed, and one of the interpretations of which the supplement is reasonably susceptible is that insurer agrees to pay insured $2500 within 90 days after loss of a foot. On the other hand, defendant contends that the meaning is clear and unambiguous, and insurer agrees to pay insured $2500 if the loss of a foot results within 90 days after the injury.
The judge adopted plaintiff's interpretation and applied the rule that if the terms of an insurance policy are "susceptible of two interpretations, the one imposing liability, the other excluding it, the former is to be adopted and the latter rejected, because the policies having been prepared *498 by the insurers, or by persons skilled in insurance law and acting in the exclusive interest of the insurance company, it is but meet that such policies should be construed liberally in respect of the persons insured, and strictly against the insurance company." Gould Morris Electric Co. v. Atlantic Fire Insurance Co., 229 N.C. 518, 50 S.E.2d 295.
But "[p]olicies of * * * insurance, like all other written contracts, are to be construed and enforced according to their terms. If plain and unambiguous, the meaning thus expressed must be ascribed to them." Gould Morris Electric Co. v. Atlantic Fire Insurance Co., supra. Policies of insurance must be given a reasonable interpretation consonant with the apparent object and plain intent of the policies. Parker v. Capital Life Insurance Co., 259 N.C. 115, 130 S.E.2d 36. In our opinion the pertinent terms of the subject policy are plain and unambiguous. From a consideration of the "Supplement" as a whole, it is clear that the intent is to indemnify insured for such specified loss as occurs within 90 days after the injury which, directly and independently of all other causes, gives rise to the loss.
We are confirmed in our opinion by the sentence structure and punctuation employed. It is true that punctuation or the absence of punctuation in a contract is ineffectual to control its construction as against the plain meaning of the language. Stanback v. Winston Mut. Life Insurance Co., 220 N.C. 494, 17 S.E.2d 666; Carolina Real Estate Company v. Bland, 152 N.C. 225, 67 SE. 483. However, after the sense of the contract has been gathered from its words, punctuation may be used more readily to point out the division in the parts of the sentences. 17 Am.Jr.2d, Contracts, § 279, p. 693. To such as may entertain any doubt as to the meaning of the "Supplement," the comma immediately following the phrase "within 90 days thereafter" should make the meaning crystal clear. The provision in question consists of a sentence containing a principal clause and a subordinate clause. The subordinate clause begins with the words "if the Insured"; the principal clause begins with the words "the Company will pay"; these clauses are separated by a comma. In the proper use of punctuation, subordinate or dependent clauses introduced by "if", "though", "when", "while", etc, are generally set off by commas. In the provision or sentence in question, the expression "which appears below" is a parenthetical phrase which is properly preceded and followed by commas, and the phrase and the commas could be omitted without affecting the meaning of the sentence. The words "within 90 days thereafter" is an adverbial phrase modifying "results." "Thereafter" means "after the injury." Stripping the sentence of parenthetical, limiting and explanatory phrases, it says this: If the insured shall sustain injury which results in loss of a foot within 90 days thereafter, the company will pay the insured $2500. It may also be stated thus: The company will pay to the insured $2500, if the insured shall sustain injury which results in the loss of a foot within 90 days thereafter (after the injury).
Time limitations in insurance policies, of less than 90 days, within which indemnifiable loss must occur from the date of an accident or injury, have been approved as to reasonableness by this Court. Parker v. Capital Life Insurance Co., supra; Clark v. Federal Life Insurance Co., 193 N.C. 166, 136 S.E. 291.
The court below erred in construing the meaning of the contract. The cause is remanded to superior court for a determination whether the loss complained of occurred within 90 days after personal bodily injury, and, if so, whether such injury, directly and independently of all other causes, produced the loss.
Error and remanded.
RODMAN, J., took no part in the consideration or decision of this case.